Dismissed and Memorandum Opinion filed December 15, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00865-CR

                   RUFUS FREDERIC KIRBY, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1472238

                MEMORANDUM                     OPINION


      Appellant Rufus Frederic Kirby appeals his conviction for evading arrest or
detention with a vehicle. Appellant entered a guilty plea, and in accordance with
the terms of a plea bargain agreement, the State abandoned the enhancement
paragraphs and on August 7, 2015, the trial court sentenced appellant to
confinement for seven years in the Institutional Division of the Texas Department
of Criminal Justice. Appellant’s notice of appeal was not filed until October 6,
2016.

        A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

        Moreover, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in the record on appeal. See Tex. R. App. P. 25.2(d). The
record supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).

        Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2